Citation Nr: 1316900	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a separate compensable rating for a left arm and shoulder gunshot wound residual scar.

2.  Entitlement to an increased rating for left arm and shoulder gunshot wound residuals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to August 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue of entitlement to an increased rating for left arm and shoulder gunshot wound residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's left arm and shoulder gunshot wound residual scar is painful on examination, but is not deep, does not measure at least 144 square inches in area, and does not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to scars.


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for the Veteran's left arm and shoulder gunshot wound residual scar, but no greater, have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012); 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A January 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The February 2009 VA examination was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The history of the Veteran's shell fragment wound was reviewed, a physical examination conducted, and the specific characteristics of the Veteran's scar carefully documented for the record.  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  To that end, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was filed in November 2008, the new criteria apply.  Id.  

Diagnostic Code 7801 contemplates a 10 percent rating  for scars not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7802 contemplates a 10 percent rating  for scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7804 contemplates a 10 percent rating for scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 rates other types and effects of scars evaluated under not considered in a rating provided under the prior Diagnostic Codes.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012). 

The evidence does not establish that the Veteran's scar is deep, measures at least 144 square inches, or results in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to scars.  As such, Diagnostic Codes 7801, 7802, and 7805 do not apply.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805.  However, at the February 2009 VA examination, the VA examiner noted that one of the Veteran's residual scars was tender on palpation.  Similarly, a February 2007 VA treatment record noted that the scar was tender.  The Veteran's lay statements of record also assert that the scar is painful; the Board finds these statements to be credible lay evidence; a Veteran's lay statement can be competent evidence of symptoms that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, a 10 percent separate rating is warranted under Diagnostic Code 7804 for the Veteran's left arm and shoulder gunshot wound residual scar.  


ORDER

A 10 percent rating, but no greater, for the Veteran's left arm and shoulder gunshot wound residual scar is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran has asserted that his left arm and shoulder gunshot wound residuals warrant greater than the 10 percent rating currently assigned.  Muscle injuries are primarily rated in accordance with 38 C.F.R. § 4.56, but separate ratings can be assigned for other types of impairment without violating the prohibition against pyramiding so long as none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  See Esteban, supra; see also 38 C.F.R. § 4.14.  Review of the record reveals that there may also be joint and/or neurological impairment not currently contemplated by the assigned rating.  This is especially the case considering the level of pain reported by the Veteran, the amount of sleep disturbance the pain causes, and the evidence showing that he continues to have pieces of shrapnel remaining in his left shoulder and arm, which VA clinicians noted in February 2007 and January 2008 records was too dangerous to remove with the risk of tissue and/or nerve damage.  VA examinations are required so that the nature and severity of all manifestations of the Veteran's gunshot wound residuals can be determined.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the issue of entitlement to an increased rating for left arm and shoulder gunshot wound residuals is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of any musculoskeletal and/or neurological manifestations of his left arm and shoulder gunshot wound residuals and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating any outstanding treatment records with the claims file, either in physical or electronic form, schedule the Veteran for muscle, joint, and neurologic examinations to determine the nature and severity of the Veteran's gunshot wound residuals.  Careful attention should be paid to determining the severity of each type of residual; as much as possible, the examiner should comment as to the point(s) of origin of the Veteran's left shoulder and arm pain.  All tests, clinical or radiologic, required for a complete examination should be conducted.  The examiner should provide a rationale for any opinion stated.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


